Title: Abigail Adams Smith to John Adams, 20 January 1797
From: Smith, Abigail Adams
To: Adams, John


          
            My Dear Papa:
            East Chester, January 20, 1797.
          
          I had the pleasure a few days since to receive your favour of the 11th inst. and was happy to hear of your health: the season has with us, been extremely severe, and my faculties have been, I believe, congealed by the cold. I have scarcely had any intercourse with any of my friends; and this must be my apology, for having omitted to

offer you my congratulations upon your election to the Presidency of the United States, a station in which no one can more sincerely wish you happiness, peace, and tranquility, than your daughter; but I fear that the party, who have hitherto embarrassed the President by their cabals, and who have exerted themselves to divide the election, will continue their utmost endeavours to render it as uncomfortable a situation as possible.
          You will suffer much inconvenience from the absence of my mother, in the interior arrangement of your affairs.
          
            
              *
              *
              *
              *
              *
              *
              *
            
          
          Believe me, my dear Sir, at all times, and in all situations,
          Affectionately your daughter,
          
            A. Smith.
          
        